DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claim limitations: “subsequent to said first vehicle initially proceeding to said first node, additionally selecting in response to results of said further determining, a second node replacing said first node for retrieving, via said first vehicle, said first product… ” of independent claims 1, 9 and 16 is considered new matter.  There is no teaching found in the specification of the instant application that describes a vehicle in transit toward a 1st location [node] to retrieve a product that then changes direction to move toward a 2nd location [node] to retrieve the same product [type].  The specification of the instant application is only found to teach a selection of a 1st or 2nd location [for retrieving a product] based on determined efficiencies of order fulfillment of each location and then sending said vehicle toward either location, not changing the path of the vehicle currently in transit.  
2-8, 10-15 and 17-20, by the nature of their respective dependencies on independent claims 1, 9 and 16 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US Patent Application Publication 2019/0156280 A1), in view of Mueller et al. (US Patent Application Publication 2017/0124511 A1), and further in view of Field-Darragh et al. (US Patent Application Publication 2014/0279294 A1).
Regarding Claim 1, 9 and 16, Skaaksrud teaches:
A vehicular implemented delivery improvement method/ A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a controller hardware device/ A controller hardware device comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor executes a vehicular implemented delivery improvement method comprising:
receiving, by a processor of a controller hardware device, unstructured data associated with products for delivery via a plurality of autonomous vehicles, wherein said unstructured data comprises (See Skaaksrud ¶ [0094] - describes a system running program instructions stored in memory, controlled by a processor, [0175-0180] - describes a node network system for items/ packages, equipment/ vehicles/ structures and personnel in a package delivery logistics system [carrier data] that runs processing units to collect, store and use information from said nodes [node related data] to update and refine future instructions relating to said node processing through said logistics system, wherein storage of said node information can be done as collections of data across a network of servers, as in cloud technology, thereby being generally unstructured, [0307] - describes a server making calculations to determine the location of a node, [0418] - describes the system using multiple types of vehicles, including autonomous vehicles and [0579] - describes a node updating a shipper and a recipient of a pickup delay [relative to a previously scheduled time]); 
storing, by said processor, said unstructured data within a specialized database (See Skaaksrud ¶ [0175-0176] - describes a context database that stores node related information and manages and anticipates conditions of said nodes, thereby functioning in a specialized manner relating to said nodes and [0098-0100] - describes the nodes broadcasting data packets with company specific identifying information, reference numbers and other types of identifying information, wherein certain parts of the data packet may be obfuscated for security purposes, thereby maintaining a level of propriety for an owner/ operator of said logistics system); 
analyzing, by said processor, said unstructured data with respect to inventory levels of said products, (See Skaaksrud ¶ [0181] - describes using historic data analysis relating to a common characteristic [package, personnel, equipment, node, etc.], [0185] - describes using third party information, such as weather along an anticipated path of travel of an item moving from one location to another, [0137-0143] - describes the types of data used by the system relating to nodes and [0582-0594] - describes inventory control measures of the system including inventory levels of products at their respective nodes); 
additionally analyzing, by said processor, 
further analyzing, by said processor, an accuracy of a given route and predictions for (See Skaaksrud ¶ [0434] - describes the system adjusting a predicted route for delivery based on contextual environmental data and [0533] - describes the system using a particular time on a particular day as a delivery parameter) 
generating, by said processor based on results of said analyzing, said further analyzing, and said additionally analyzing, predictive modeling software code configured to dynamically learn to predict a delivery date and minimize a delivery time for said products (See Skaaksrud ¶ [0165-0166] - describes using program code to manage delivery or pickup of packages tied to nodes, [0371] - describes the system collecting and using data in a dynamically adaptive and learning manner to better analyze said data [0433-0434] - describes the combining data to predict an optimized [least amount of time] route under the current conditions and context and [0558-0559] - describes the system using delivery date and time as parameters to make corrective [predicted] delivery notifications); 
determining, by said processor executing said predictive modeling software code, nodes, (See Skaaksrud ¶ [0582] - describes nodes associated with inventory); 
generating, by said processor, 
determining, by said processor based on results of said executing said predictive modeling software code, 
generating, by said processor executing said predictive modeling software code, a ranked list describing said nodes, wherein said generating said ranked list comprises executing self learning software code (See Skaaksrud ¶ [0188] - describes the system intelligently managing the nodes in a wireless node network by learning from data collected by said nodes, [309] - describes the system using said learned data to determine a predicted path of travel for said nodes and [0415] - describes using node related data in a ranked list hierarchy) 
directing via specialized hardware sensors and software scripts, by said processor in accordance with said ranked list describing said nodes, said plurality of autonomous vehicles to said nodes such that each vehicle of said plurality of autonomous vehicles proceeds to said nodes and retrieves and packs, within each said vehicle, an associated product of said products, wherein said specialized sensors comprise weight sensors, GPS sensors, and optical sensors (See Skaaksrud ¶ [0090] - describes the system using sensors and programming to collect, store and manage sensor node data, wherein said sensors include: pressure [weight], light [optical] and location sensors[GPS], among other types, [0418] - describes the system using multiple types of vehicles, including autonomous vehicles, [0458] - describes using a plurality of master nodes, wherein said nodes may be vehicles and [0583] - describes the system generating pickup instructions for inventory items to the master nodes); 
directing, by said processor, said plurality of autonomous vehicles from said nodes towards a plurality of delivery locations such that each said vehicle proceeds to said plurality of delivery locations (See Skaaksrud ¶ [0474-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle] and [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route), 
wherein said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations comprises: 
initially selecting, a first node of said nodes for retrieving, via a first vehicle of said plurality of autonomous vehicles, a first product of said products such that said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations includes initially directing said first vehicle to said first node such that said first vehicle initially proceeds to said first node for retrieving and packing, within said first vehicle said first product (See Skaaksrud ¶ [0421] - describes packages loaded into vehicles based on a variety of loading schemes, such as according to an anticipated delivery schedule, [0474-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle] and [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route); 
for retrieving and packing, within said first vehicle said first product; 
S/N: 16/140,7773further determining, by said processor in response to said ranked list, that multiple orders are scheduled for shipment from said first node (See Skaaksrud ¶ [0415-0421] - describes packages loaded into vehicles based on a variety of loading schemes, such as according to an anticipated delivery schedule based on a ranked list hierarchy); and 
subsequent to said first vehicle initially proceeding to said first node,
additionally selecting in response to results of said further determining, a second node replacing said first node for retrieving (There is no teaching found in the specification of the instant application that describes a vehicle in transit toward a 1st location, wherein said vehicle changes direction to move toward a 2nd location.  The specification of the instant application is only found to teach a selection of a 1st or 2nd location based on determined efficiencies of order fulfillment of each location and then sending said vehicle toward either location, not changing the path of the vehicle currently in transit.  Therefore, the amended claim limitation: “subsequent to said first vehicle initially proceeding to said first node” is considered new matter.  Nonetheless, see Skaaksrud ¶ [0472-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle], [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route and [0577-0580] - describes the system transmitting a corrective pickup notification to the intended pickup master node [vehicle] to retrieve a package from a second location after already traveling toward the 1st location and before said package is delivered by said vehicle to a delivery location), via said first vehicle, said first product such that said directing said plurality of autonomous vehicles from said nodes towards said plurality of delivery locations includes further directing said first vehicle to said second node and subsequently to a first delivery location of said delivery locations such that said first vehicle proceeds to said second node for retrieving and packing, within said first vehicle, said first product and subsequently proceeds from said second node to said first delivery location for delivery of said first product (See Skaaksrud ¶ [0472-0475] - describes the master nodes maintaining awareness of the different delivery locations for the different items held in storage [onboard the vehicle], [0520-0527] - describes the system instructing nodes [items/ vehicles/ mobile couriers] to a delivery or pickup location along their respective delivery routes that comprises multiple locations for node activity, wherein said activity includes a node pickup at an origin location and delivery of said node at a delivery location, which continues along the delivery route and [0577-0580] - describes the system transmitting a corrective pickup notification to the intended pickup master node [vehicle] to retrieve a package from a second location after already traveling toward the 1st location and before said package is delivered by said vehicle to a delivery location); 
determining, by said processor, an actual time associated with each said associated product being delivered (See Skaaksrud ¶ [0181] - describes the system using historic data, to include successful shipment parameters including date and time as noted above); and 
modifying, by said processor based on each said actual time associated with each said delivery, said predictive modeling software code resulting in generation of modified predictive modeling software code for refining said ranked list and executing future deliveries of additional products (See Skaaksrud ¶ [0309] - describes the system using learned and historic data to create new predicted delivery paths for nodes/ vehicles and [0415] - describes using node related data in a ranked list hierarchy).

Skaaksrud does not explicitly teach:
traffic, day of the week, and delivers each said associated product during a same day as said orders being placed.  This is taught by Mueller (See ¶ [0098] - describes a system for routing orders for “same day delivery” to a retail store that is nearest a delivery address, [0170] - describes the system recognizing calendar days, which are known to comprise days of the week and [0215-0216] -- describes the system accounting for traffic conditions along a delivery route).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate delivery deadlines and road traffic conditions of the roads to be traveled by a node/ vehicle in a node/ vehicle delivery system that encompasses use of said roads, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Mueller does not explicitly teach:
store transaction log data, product markdown data, fulfillment network data, demand, and product availability data, said unstructured data with respect to an efficiency of retailers to process orders within a stipulated time and an ability for a carrier to arrive at a correct time; for said retailers; stockout and markdown values for each combination of a product of said products; that said inventory levels of said products are not overconsumed, with respect to a selling pattern and current inventory levels of said products and a store performance associated with sales of said products.  This is taught by Field-Darragh (See ¶ [0071-0075] - describes a system for order fulfillment in a retail facility(s) or a warehouse facility that determines which facility to use to fulfill said order based on delivery times and facility confidence scores [fulfillment network data and product availability data], which are determined in part by order processing efficiency of said facility, [0079] - describes the system using a fulfillment confidence score for an item being available in a second location if said item is not available in a first location, [0084(a-i)] - describes the system accessing and processing sales information and , [0104(c)] - describes the system using an item movement profile as a value for marking down said item, [0104(d)] - describes the system considering demand for items, [0111(a)]  - describes the system processing an item for mark down [product markdown data], [0128] - describes the system running on computing nodes or data access devices and [0202] - describes the system considering fulfillment decisions based on available inventory [not selecting a product that is sold out], [0206-0215] - describes the system using scores for items, items at particular locations within stores and stores as a whole to determine where an item should be picked to fulfill an order).  Further, this is a well-known tenet of “just-in-time” inventory control that is used commonly in manufacturing and retail supply chains.  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a measure to select a supplier that has an item in stock and is known to process orders within a certain reliability threshold in a system that transports items from suppliers to consumers, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.

Claims 2-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US Patent Application Publication 2019/0156280 A1), in view of Mueller et al. (US Patent Application Publication 2017/0124511 A1), Field-Darragh et al. (US Patent Application Publication 2014/0279294 A1) and Haque et al. (US Patent Application Publication 2019/0051174 A1).
Regarding Claim 2, 10 and 17, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, said node, and weather conditions associated with a route associated with each said node (See Skaaksrud ¶ [0185] - describes using third party information, such as weather along an anticipated path of travel of an item/ node moving from one location to another).
modified Skaaksrud does not explicitly teach:
wherein said generating said ranked list is based on: a processing time for each, a cut off time for each, a traffic situation within a vicinity of each.  This is taught by Haque (See ¶ [0016-0017] - describes a system for matching transportation service providers with consumers based on system processing time, [0024] - describes use of traffic and road conditions for service matching between a provider and a consumer, [0051] - describes matching based on a threshold estimated time of arrival [cut off time] and [0054] - describes selecting a transportation service provider based on a matching score including rankings and other measures).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate system processing time, allowable time frames for services and traffic conditions in a delivery system that provides services to users that determine demand for said services that relies on navigating through traffic to perform said services, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Regarding Claim 3, 11 and 18, modified Skaaksrud teaches:
The method/ computer program product/  controller hardware device of claim 1, 9 and 16, wherein said generating said predictive modeling software code is further based on constraints selected from the group consisting of suppliers associated with said nodes (See Skaaksrud ¶ [0559] - describes nodes associated with inventory in a shipping customer’s warehouse to maintain supply levels of said warehouse), historical delivery times associated with said suppliers (See Skaaksrud ¶ [0227] - describes the system using historic time references for material handling at a supply facility),  (See Skaaksrud ¶ [0434] - describes the system using current weather conditions as well as predicted conditions over a predicted path of travel to optimize the assigned predicted path of travel of a node/ vehicle), 
modified Skaaksrud does not explicitly teach:
a predicted processing time for each supplier of said suppliers, a cut off time for each said supplier, a known traffic situation within a vicinity of each said supplier, a predicted traffic situation within said vicinity of each said supplier.  This is taught by Haque (See ¶ [0061] - describes a system for matching transportation service providers with consumers based on system processing time, current traffic flow along a predicted route, a detected accident causing near future delays, [0051] - describes matching based on a threshold estimated time of arrival [cut off time]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate system processing time, allowable time frames for services and traffic conditions in a delivery system that provides services to users that determine demand for said services that relies on navigating through traffic to perform said services, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.


modified Skaaksrud does not explicitly teach:
a predicted level of retail supplier sales at a physical retail location for a given period of time, and a predicted online demand for a product included within a portion of an order.  This is taught by Field-Darragh (See ¶ [0104] - describes a system using item/ product location information as a means to measure sales in a retail facility to determine demand in said facility or online to use as a prediction of future sales and inventory requirements for successful order fulfilment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate in store and online product demand measures in a system that delivers said products to increase confidence that said products will be available for delivery when needed, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Regarding Claim 4, 12 and 19, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, 

modified Skaaksrud does not explicitly teach:
further comprising:
generating, by said processor, ranking scores for each node of said nodes; and applying, by said processor, said ranking scores to said ranked list, wherein each ranking score of said ranking scores represents a degree of confidence associated with a delivery time for said delivery of each said associated product.  This is taught by Haque (See ¶ [0029] - describes a system for providing deliveries as a type of transportation service, [0054] - describes a system matching transportation service ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ranking hierarchy of delivery service providers based on myriad variables impacting delivery service and establishing a high degree of confidence in said rank to each service provider, thereby increasing accuracy and efficiency of said system by minimizing delay of delivery of packages or services.
Regarding Claim 5, 13 and 20, modified Skaaksrud teaches:
The method/ computer program product/ controller hardware device of claim 1, 9 and 16, further comprising:
generating, by said processor based on a selection of at least one node of said nodes for delivery of at least one product of said products, a graphical user interface (GUI) presenting a portion of an order to be fulfilled by said at least one node and an estimated time of shipping for said portion of said order (See Skaaksrud ¶ [0088-0089] - describes the system using a basic or graphic user interface to display prompts and notifications regarding a node’s shipping status or journey and [0527] - describes the system sending notifications if a delivery condition is out of the expected time range).
Regarding Claim 6 and 14, modified Skaaksrud teaches:
The method/ computer program product of claim 5 and 13, wherein said selection is executed within a first portion of said GUI, wherein results of said selection are presented within a second portion of said GUI, and wherein a content of said first portion and said second portion is modified based on an identification of a customer or said nodes such that information included within said content within said first portion and said second portion differs based on a type of user accessing said GUI (See Skaaksrud ¶ [0484-0488] - describes the system sending header type messages with basic information about a delivery to nodes of a package delivery system, wherein said nodes ).
Regarding Claim 7 and 15, modified Skaaksrud teaches:
The method/ computer program product of claim 6 and 14, wherein said selection initiates transmission of an electronic notification including instructional code for shipping said portion of said order to an address specified by a user (See Skaaksrud ¶ [0488] - describes the system using intended delivery location information including the address for the recipient of a delivery and [0498] - describes the nodes of the delivery system running a management code to perform the functions described above).
Regarding Claim 8, modified Skaaksrud teaches:
The method of claim 1, further comprising: 
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the processor to implement: said receiving, said storing, said analyzing, said generating, said determining said nodes, said directing said plurality of vehicles to said nodes, said directing said plurality of vehicles from said nodes, said determining said actual time, and said modifying (See Skaaksrud ¶ [0071-0072] - describes the nodes operating and interacting as described above through networked services comprising support structures for the various types of networks used by said nodes).



Response to Remarks
11/29/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Mueller, Field-Darragh and Haque in the invention of Skaaksrud, as a whole.  
Applicant asserts that Skaaksrud, Haque and Field-Darragh does not teach: "any type of same day delivery for any type of package at all”.  However, this argument is moot because same day/ express package/ order pickup and delivery by multiple modes including autonomous vehicles is taught by the Mueller reference as noted above.
Applicant further asserts that Skaaksrud, Haque and Field-Darragh does not teach: “any type of process for directing a vehicle to a first node for retrieving and packing a product and determining that multiple shipments are scheduled for pickup from the first node thereby altering a node pickup location.”  However, this argument is moot because the reference Skaaksrud teaches a corrective vehicle package pickup at an alternative location if an adverse pickup condition is detected at the first pickup location as cited above. 
The citation of Skaaksrud, Mueller, Field-Darragh and Haque needs to be considered as a whole, not just the sections cited by the examiner.  




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687